Title: To James Madison from James Leander Cathcart, 25 June 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


25 June 1804, Leghorn. No. 7. “Enclosed are duplicates of my last communication & a copy of my correspondence with Comodore Preble which will inform you in detail of the situation of the Squadron and of my operations at the Court of Naples which I hope will meet with the President’s approbation.
“On my return from Naples I receiv’d your highly esteem’d favor of December the 26th. 1803 & am mortified that I did not receive it sooner as at this insnt: I might probably have been half way home, but unfortunately since I receiv’d it no conveyance has offer’d & none is expected to offer soon & Mrs: Cathcart expects to be confined in September which will preclude the possibility of my leaving here until late in the fall, I have therefore solicited Comodore Preble to permit me to go home in one of our public ships should any be homeward bound at that period, this I am induced to do as it would cost one thousand dollars at least to transport my family to the United States & I am poor Sir, which I hope is no shame for a republican to confess.
“I regret that I had no power to enter into a commercial treaty with Naples while I remain’d at that Court; I found from the Minister’s conversation that the king was disposed to grant us every thing we could wish, & as I was there on other business it would have been attended with very little more expense.
“While I remain here I shall render the Comodore every assistance in my power & will communicate to you whatever I may judge worthy your attention.
“I return you thanks for the account of Louisiana, as I conceive from its situation that it will become the garden of the United States I am making a collection of the seeds of this country which I hope will prove congenial to that clime, & if I dont go there myself I will give them to some person that will which will answer the same purpose.”
